         Case 1:19-cv-00717-SMV Document 34 Filed 10/21/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

MICHELLE MITCHELL,

                               Plaintiff,

vs.                                                           Civ. No.       19-00717 SMV

ANDREW SAUL,
Commissioner of the Social Security
Administration,

                               Defendant.

         ORDER GRANTING UNOPPOSED MOTION FOR ATTORNEY FEES
             PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT

       The Court, having reviewed the parties’ Unopposed Motion for Attorney Fees Pursuant to

the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412 (Doc. 33), HEREBY ORDERS that

attorney fees be, and hereby are, awarded under the EAJA, payable to Plaintiff but mailed to

Plaintiff’s attorney in the amount of $5,500.00 in attorney fees. See Astrue v. Ratliff, 560 U.S. 586

(2010) (EAJA fees are paid to the prevailing party, not the attorney).

       IT IS FURTHER ORDERED THAT, if Plaintiff’s counsel receives attorney fees under

both the EAJA and 42 U.S.C. § 406(b) of the Social Security Act, Plaintiff’s counsel shall refund

the smaller award to Plaintiff pursuant to Weakley v. Bowen, 803 F.2d 575, 580 (10th Cir. 1986).



                               __________________________________________________
                               UNITED STATES MAGISTRATE STEPHAN M. VIDMAR
 Case 1:19-cv-00717-SMV Document 34 Filed 10/21/20 Page 2 of 2




SUBMITTED AND APPROVED BY:

Filed Electronically 10/20/20
Laura J. Johnson
Attorney for Plaintiff
Michael Armstrong Law Office, LLC

Electronically Approved 10/19/20
Danielle Pedderson
Assistant Regional Counsel
Office of the General Counsel
Social Security Administration, Region VIII




                                       2
